DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 12/03/2020.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1, 5, 8-10, 19-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Abe et al. (US-2014/0218361-A1), teaches an information processing device (¶0101-¶0107), comprising: at least one processor configured to: calculate a priority of a first actual object with attribute information of the first actual object; calculate a priority of a second actual object with attribute information of the second actual object (Figs. 3, 13 and ¶0125, ¶0182-0186, ¶0174); determine a shared object in a virtual space, wherein the virtual space is for communication between the first user and the second user, the shared object is one of a first virtual object corresponding to the first actual object or a second virtual object corresponding to the second actual object, and the virtual space is based on a sensing result of the first real space and a sensing result of the second real space (Fig. 5 and ¶0133-¶0137, ¶0152); wherein the attribute information of the first actual object includes one of a size of the first actual object, 
Takemura et al. (JP-2005182331-A), teaches calculate a first priority of a first object, in a first space of a first user, based on a priority associated with attribute information of the first object (Fig. 6 and ¶0136-0137, ¶0209, ¶0556-0557); calculate a second priority of a second object, in a second space of a second user, based on a priority associated with attribute information of the second object (Figs. 89, 102 and ¶0390, ¶0503, ¶0556-0557).
Found references:
Purang et al. (US-7,840,568-B2), teaches weights are assigned for attributes of multimedia objects by sorting the attributes into preference levels, and computing a weight for each preference level. A similarity value of a multimedia object to an object of interest is computed based on the attribute weights (Abstract).  
Schwartz et al. (US-2006/0224964-A1), teaches a method and apparatus for displaying media describe automatically processing metadata of each of a plurality of shared media objects to determine a display characteristic, and automatically displaying each of the plurality of shared media objects according to its display characteristic (Abstract). Schwartz further teaches the weighting system allows for a more dynamic, intelligent, and user-friendly presentation of shared media objects to user (¶0037).
Matsuoka et al. (US-2013/0162688-A1), teaches in case the selection of a candidate for layout modification is a burdensome task, then the user can be allowed to set the priority among the evaluation item (A), the evaluation item (B), the evaluation item (C), and the entirely scaled-down display. Then, the display can be performed according to the priority (¶0077).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "… calculate a final priority of each of the first actual object and the second actual object, based on a weighted sum of the first priority and the second priority; and determine, based on the final priority of each of the first actual object and the second actual object, a shared object in a virtual space, wherein the virtual space is for communication between the first user and the second user, the shared object is one of a first virtual object corresponding to the first actual object or a second virtual object corresponding to the second actual object, and the virtual space is based on a sensing result of the first real space and a sensing result of the second real space.” as recited by amended independent claim 1 (emphasis added) as described in the specification at figures 1, 11, 33 and at least at paragraphs 95, 97-102, 105-121, 128-136, 143, 169, 472 of the specification of the invention.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 8, 19, and 20 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619